DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 18-28 are pending. 

Election/Restrictions
Claim(s) 18-28 are generic to the following disclosed patentably distinct species: 
Species A: Fig. 3-6 
Species B: Fig. 11
Species C: Fig. 12 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Each species requires different structures and arrangement of energy delivery elements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Distinct features of the species require different search terms and search strategies to determine patentability.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Terry Tullis on November 4, 2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 18-28.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the individual treatment elements comprise distal portions that cooperatively define a concave treatment arrangement” in claims 20 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 56 of fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Re Claim 18, the limitation “individual treatment elements of the energy delivery array” for the elected Species A, figs. 3-6 lacks written description. The “treatment elements” has been interpreted as elements that transmit energy to provide treatment. 
In the interview conducted on November 4, 2021, Applicant stated that in the elected Species A, fiber optic 40 and piezoelectric member 52 in fig. 5 read on the "treatment elements".
Examiner respectfully disagrees with Applicant’s claim interpretation. In the elected species A, fig. 3-6, there’s only a single treatment element which is a fiber optic cable 40 shown in fig. 5. Other elements such as diffusers cannot be considered as treatment elements. A piezoelectric member cannot be considered as a treatment element, because it is not disclosed in the instant specification that the piezoelectric member provides treatment.
Re Claim 22, the limitation “an energy delivery array comprising individual treatment elements” for the elected Species A, figs. 3-6 lacks written description. The “treatment elements” has been interpreted as elements that transmit energy to provide treatment. 
In the interview conducted on November 4, 2021, Applicant stated that in the elected Species A, fiber optic 40 and piezoelectric member 52 in fig. 5 read on the "treatment elements".
Examiner respectfully disagrees with Applicant’s claim interpretation. In the elected species A, fig. 3-6, there’s only a single treatment element which is a fiber optic cable 40 shown in fig. 5. Other elements such as diffusers cannot be considered as treatment elements. A piezoelectric ceramic member 52 also cannot be considered as treatment element since such element is recited in claim 26. The elected species A, fig. 3-6, only discloses a single piezoelectric member. Additionally, a piezoelectric member cannot be considered as a treatment element, because it is not disclosed in the instant specification that the piezoelectric member provides treatment.
Re Claims 20 and 28, the limitation “the individual treatment elements comprise distal portions that cooperatively define a concave treatment arrangement” lacks written description. The claimed structures have not been described or shown in the instant specification for at least the elected species A, fig. 3-6 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Re Claim 27, the limitation “the piezoelectric member” is indefinite, because it lacks antecedent basis. 
	Re Claim 18, the limitation “individual treatment elements of the energy delivery array” is indefinite, because it is unclear which structures in the elected Species A, the “individual treatment elements of the energy delivery array” is referring to. The “treatment elements” has been interpreted as elements that transmit energy to provide treatment. 

Examiner respectfully disagrees with Applicant’s claim interpretation. In the elected species A, fig. 3-6, there’s only a single treatment element which is a fiber optic cable 40 shown in fig. 5. Other elements such as diffusers cannot be considered as treatment elements. A piezoelectric member cannot be considered as a treatment element, because it is not disclosed in the instant specification that the piezoelectric member provides treatment. 
	Indefiniteness of the independent claim renders its dependent claims indefinite. 
	Re Claim 22, the limitation “an energy delivery array comprising individual treatment elements” is indefinite, because it is unclear which structures in the elected Species A, “an energy delivery array comprising individual treatment elements” is referring to. The “treatment elements” has been interpreted as elements that transmit energy to provide treatment. 
In the interview conducted on November 4, 2021, Applicant stated that in the elected Species A, fiber optic 40 and piezoelectric member 52 in fig. 5 read on the "treatment elements".
Examiner respectfully disagrees with Applicant’s claim interpretation. In the elected species A, fig. 3-6, there’s only a single treatment element which is a fiber optic cable 40 shown in fig. 5. Other elements such as diffusers cannot be considered as treatment elements. A piezoelectric ceramic member 52 also cannot be considered as treatment element since such element is recited in claim 26. The elected species A, fig. 3-6, only discloses a single piezoelectric member. Additionally, a piezoelectric member cannot be considered as a treatment element, because it is not disclosed in the instant specification that the piezoelectric member provides treatment. 
Indefiniteness of the independent claim renders its dependent claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 95/05214 – cited in IDS dated April 29, 2020), hereinafter “Chen”.
Re Claim 18, Chen discloses a method of treating a tumor tissue using a treatment compound and a treatment device including an energy delivery array (abstract, page 2, lines 26-32, page 3, lines 8-16, product of light exposure and porphyrin photosensitization is used to treat tumor; figs. 7A-E show light array), the method comprising: 
delivering the treatment compound to the tumor tissue (abstract, page 2, lines 26-32, page 3, lines 8-16, product of light exposure and porphyrin photosensitization is used to treat tumor); 
positioning the treatment device with respect to the tumor tissue such that individual treatment elements of the energy delivery array are circumferentially arranged about an axis extending through the treatment device, and are oriented toward the tumor tissue (page 16, line 4, light bar 108 with LEDs 120, figure 7E; page 10, lines 1-23; page 11, line 33-36, malignant brain tumor 42, fig. 2A-C); and 
powering the energy array to activate the treatment compound to cause death of the tumor tissue (page 10, lines 1-23 – photoreactive agent is perfused into the treatment site. Light emitted from the implantable probe then irradiates the photoreactive agent perfused treatment site; page 11, line 33-36, malignant brain tumor 42, fig. 2A-C; page 2, lines 26-32, page 3, lines 8-16 – treatment of tumor).  
Re Claim 21, Chen discloses delivering a scattered activation energy to the tumor tissue (page 16, lines 4-13, ceramic tube 75 functions as a light diffuser).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 95/05214), hereinafter “Chen”.
Re Claim 20, Chen discloses the claimed invention substantially as set forth in claim 18.
Chen is silent regarding the individual treatment elements of the energy array comprising distal portions that cooperatively define a concave treatment arrangement.  
	The instant specification does not disclose distal portions cooperatively defining a concave treatment arrangement and therefore also doesn’t disclose the criticality of concave treatment arrangement. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen, by configuring the distal portions of the individual treatment elements of the energy array to cooperatively define a concave treatment arrangement, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Re Claim 22, Chen discloses a medical device for activation of a treatment compound in a tumor tissue of a patient, the medical device comprising: 
a user interface (page 16, lines 14-22, each of the implantable probes disclosed above can include circuitry for selectively multiplexing the light sources provided on the probe; page 21, line 5-12, external monitoring circuitry, by monitoring the temperature of the light bar, an optimal therapeutic regimen can be implemented); 
a housing (fig. 2B, 2C, implantable probe 40, flexible catheter 44); 
an energy delivery array comprising individual treatment elements connected to the housing (page 16, line 4, light bar 108 with LEDs 120, figure 7E), and 
wherein the individual treatment elements are circumferentially arranged about an axis extending through the housing (fig. 7B, the light bar 108; page 16, lines 4-13); and 
a power supply coupled to the individual treatment elements (abstract, page 12, line 24, battery power source), 
The embodiment of figure 7 is silent regarding the user interface is configured to cause the power supply to power the energy delivery array to deliver activation energy via the individual treatment elements to the tumor tissue to activate the treatment compound. 
However, the embodiment of figures 21A and 21B discloses the user interface is configured to cause the power supply to power the energy delivery array to deliver activation energy via the individual treatment elements to the tumor tissue to activate the treatment compound (abstract, page 2, lines 26-32, page 3, lines 8-16, porphyrin photosensitization used to treat tumor; page 5, lines 30-35, power supply energize the light source; page 29, lines 4-34, multiplexing or modulating circuit 354 could be controlled under an operator’s control).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the embodiment of fig. 7 of Chen, by including the user interface configured to cause the power 
Re Claim 24, Chen discloses that the power supply comprises a battery (abstract, page 12, line 24, battery power source).  
Re Claim 25, Chen discloses a diffuser configured to scatter the activation energy in a scattered distribution (page 16, lines 4-13, ceramic tube 75 functions as a light diffuser).   
Re Claim 28, Chen discloses the claimed invention substantially as set forth in claim 22.
Chen is silent regarding the individual treatment elements of the energy array comprising distal portions that cooperatively define a concave treatment arrangement.  
	The instant specification does not disclose distal portions cooperatively defining a concave treatment arrangement and therefore also doesn’t disclose the criticality of concave treatment arrangement. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen, by configuring the distal portions of the individual treatment elements of the energy array to cooperatively define a concave treatment arrangement, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 95/05214), hereinafter “Chen” in view of Harris et al. (US 2014/0316387), hereinafter “Harris”.
Re Claim 19, Chen discloses the claimed invention substantially as set forth in claim 18. 
Chen discloses illuminating a treatment site that has been perfused with a photoreactive agent (abstact, page 2, lines 26-32, page 3, lines 8-16, porphyrin photosensitization used to treat tumor). 

Harris discloses porphyrin precursor, 5-ALA, for topical delivery to absorb photons and form reactive oxygen species that directly damage cellular membranes and proteins (para. [0019]). Harris discloses that 5-ALA combined with laser treatment has been FDA-approved for the treatment of non-melanoma skin cancer actinic keratoses, and it is used off-label for the treatment of widely disseminated, surgically untreatable, or recurrent basal cell carcinomas (para. [0144]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen, by using 5-ALA as the treatment compound, as taught by Harris, for the purpose of treatment of tumor (para. [0144]) and because it would have been obvious to try different photoreactive agents known to treat tumor. 
Re Claim 23, Chen discloses the claimed invention substantially as set forth in claim 22. 
Chen discloses illuminating a treatment site that has been perfused with a photoreactive agent (abstact, page 2, lines 26-32, page 3, lines 8-16, porphyrin photosensitization used to treat tumor). 
Chen is silent regarding the treatment compound is 5-ALA.  
Harris discloses porphyrin precursor, 5-ALA, for topical delivery to absorb photons and form reactive oxygen species that directly damage cellular membranes and proteins (para. [0019]). Harris discloses that 5-ALA combined with laser treatment has been FDA-approved for the treatment of non-melanoma skin cancer actinic keratoses, and it is used off-label for the treatment of widely disseminated, surgically untreatable, or recurrent basal cell carcinomas (para. [0144]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen, by using 5-ALA as the treatment compound, as taught by Harris, for the purpose of treatment of tumor (para. [0144]) and because it would have been obvious to try different photoreactive agents known to treat tumor. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 95/05214), hereinafter “Chen” in view of Webster (US 4,576,177)
Re Claims 26 and 27, Chen discloses the claimed invention substantially as set forth in claim 24. 
	Chen is silent regarding a piezoelectric member and a controller for adjusting an intensity of the piezoelectric member.  
	Webster discloses ultrasonic transducer 12 made of a piezoelectric material, preferably a piezoelectric ceramic crystal and generally has a response frequency of from about 10 to about 30 MHz (col. 4, lines 25-30). Webster discloses that the ultrasonic transducer 12 is mounted at the distal end of the catheter tube 9 so that the plane of the front face of the ultrasonic transducer is at selected angle to the longitudinal axis of the catheter tube. In this arrangement, the ultrasonic signal transmitted from the transducer are directed toward the wall of the blood vessel rather than along the length of the blood vessel (col. 4, lines 30-40). Webster further discloses a controller for adjusting an intensity of the piezoelectric member. The ultrasonic transducer transmits an ultrasonic signal in response to the electrical impulse and then receives ultrasonic echoes. The transmitting unit has two modes. The first mode is a pulse-echo mode wherein a short electrical impulse is generated and delivered to the ultrasonic transducer which transmits an ultrasonic pulse signal in response. The second mode is a pulse-doppler mode wherein the transmitting unit generates electrical bursts which are delivered to the ultrasonic transducer which transmits tone bursts in response (col. 2, line 32-68). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen, by adding a piezoelectric member to the distal end of the housing and by adding a controller for adjusting an intensity of the piezoelectric member, as taught by Webster, for the purpose of providing a signature of the surrounding tissue and determining the presence of occlusions (col. 2, line 51 – col. 3, line 2). 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, December 1, 2021Examiner, Art Unit 3792

/JONATHAN T KUO/Primary Examiner, Art Unit 3792